Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 1 of 10 PageID #: 769
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 2 of 10 PageID #: 770
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 3 of 10 PageID #: 771




                                                                              I                    hit


                                                                                                     1AMMAL
                                                                                                              1   TIEN'l                              OF      it

                                                                                                                                                           1ARFARNI S
                                                                                                                                                                     is




                                                                                                                                                                                                                   D       1APIA SI                  FS




                             Appli ltloll                            oil                       1




                                                                                                                                                                                                         M   AN H      I   N   MIA
    I
        10A             Kim          cq           Ank                S   a   pa    11mocr                         I
                                                                                                                                                                                                         FIELD             DIN ISION

    AWHnn                    W            A           Mn         DCOMMA                    C       DO 1W




    Alr       M WA T        id


                             Pxl                      Shop


                                              Wc


                                                                                                     1    I   L       I                       L   I       I          I               1   1
                                                                                                                                                                                                 I




    VFF wAv                                       a   KHA xvwc
    Fmc            of   p   acumn                      I   Accnh               Ah                                 3                   I               i    1     I   1                           i   i

    Px        11    hnp                       I
                                                                                                     r                                        thLll        Jll       I'Cd21

                                                                                                                          I   I   0       1
                                                                                                                                                                 o   1       k
                                                                                                                                                                                     I
                                                                                                                                                                                                                               ld        4    a   for rcc

                            i Xw cc                              NI                    C   I   I   CC C                                               11                 I
                                                                                                                                                                                             c                                               10



          0    1    11           L   1            J
                                                               Jpp                                                                                                               I           ri2         c    ll


                        Y

    On    or        ahoul                Awan                                              Mr        Privin ihnn

                                                                                   I

                                                                                                                                              rcUC                                               j   d1lCd     ld                   11       A ccl




    Acl lol                      ol       dic          i lc                       1'1 4lllud                                      Th tl                                                                                        1         GAZA
    Ulcct               o                                        nu          c1 1dilion                  I

                                                           I    bc   h   I
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 4 of 10 PageID #: 772
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 5 of 10 PageID #: 773




                       DEPARTMENT OF JUSTICE
         BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES


    In the Matter of Final Notice of Denial of      )
    Renewal Application of Federal Firearms         )
    License Under Chapter 44, Title 18,             )                WASHINGTON
    United States Code, as a Pawnbroker in          )                FIELD DIVISION
    Firearms Other than Destructive Devices         )
                                                    )
    Licensee:                                       )
                                                    )
    Mr. David Frazier II, d/b/a                     )
    Frazier’s Pawn Shop                             )
    922 N. Queen Street                             )
    Martinsburg, West Virginia 25404                )
                                                    )


    On or about October 8, 2019, the Bureau of Alcohol, Tobacco, Firearms and Explosives
    (ATF) issued a Final Notice of Denial of Application, Revocation, Suspension and/or
    Fine of Firearms License, ATF Form 5300.13, to Mr. David Frazier II, d/b/a Frazier’s
    Pawn Shop. The Notice advised Mr. Frazier that his Federal license as a pawnbroker in
    firearms, license number 4-55-003-02-8H-01768, would be revoked 60 days after receipt
    of the Final Notice. Mr. Frazier received the Final Notice on October 10, 2019.

    On or about October 24, 2019, Mr. Frazier requested a stay of the effective date of the
    denial of renewal application pending a de novo judicial review in the United States
    District Court for the Northern District of West Virginia. That stay was granted and was
    in effect through and including January 22, 2020.

    On or about January 21, 2020, Mr. Frazier, through counsel, requested an extension on
    the previously granted stay. That extension request was granted and was in effect
    through and including February 21, 2020.

    On or about February 19, 2020, Mr. Frazier, through counsel, requested another
    extension on the previously granted stay. That extension request was granted and was in
    effect through and including March 22, 2020.

    On or about March 19, 2020, Mr. Frazier, through counsel, requested another extension
    on the previously granted stay. That extension request is hereby GRANTED, subject to
    the following conditions and limitations –

         This stay shall be in effect only through and including April 21, 2020;
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 6 of 10 PageID #: 774

                                                  2




        Mr. Frazier remains legally obligated to follow all Federal laws and regulations applicable
        to federal firearms licensees, including the record keeping requirements prescribed under
        27 C.F.R., Parts 478 and 479, while this stay remains in effect.




    3/19/20
    _____________________                  _____________________________
    Date                                   Michael F. Fronczak
                                           Director of Industry Operations
                                           Washington Field Division
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 7 of 10 PageID #: 775




                       DEPARTMENT OF JUSTICE
         BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES


    In the Matter of Final Notice of Denial of   )
    Renewal Application of Federal Firearms      )
    License Under Chapter 44, Title 18,          )             WASHINGTON
    United States Code, as a Pawnbroker in       )             FIELD DIVISION
    Firearms Other than Destructive Devices      )
                                                 )
    Licensee:                                    )
                                                 )
    Mr. David Frazier II, d/b/a                  )
    Frazier’s Pawn Shop                          )
    922 N. Queen Street                          )
    Martinsburg, West Virginia 25404             )
                                                 )


    On or about October 8, 2019, the Bureau of Alcohol, Tobacco, Firearms and Explosives
    (ATF) issued a Final Notice of Denial of Application, Revocation, Suspension and/or
    Fine of Firearms License, ATF Form 5300.13, to Mr. David Frazier II, d/b/a Frazier’s
    Pawn Shop. The Notice advised Mr. Frazier that his Federal license as a pawnbroker in
    firearms, license number 4-55-003-02-8H-01768, would be revoked 60 days after receipt
    of the Final Notice. Mr. Frazier received the Final Notice on October 10, 2019.

    On or about October 24, 2019, Mr. Frazier requested a stay of the effective date of the
    denial of renewal application pending a de novo judicial review in the United States
    District Court for the Northern District of West Virginia. That stay was granted and was
    in effect through and including January 22, 2020.

    On or about January 21, 2020, Mr. Frazier, through counsel, requested an extension on
    the previously granted stay. That extension request was granted and was in effect
    through and including February 21, 2020.

    On or about February 19, 2020, Mr. Frazier, through counsel, requested another
    extension on the previously granted stay. That extension request was granted and was in
    effect through and including March 22, 2020.

    On or about March 19, 2020, Mr. Frazier, through counsel requested another extension
    on the previously granted stay. That extension was granted and was in effect through and
    including April 21, 2020.

    On or about April 21, 2020, Mr. Frazier, through counsel, requested another extension on
    the previously granted stay. That extension is hereby GRANTED, subject to the
    following conditions and limitations –
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 8 of 10 PageID #: 776

                                                  2

        This stay shall be in effect only through and including May 21, 2020;

        Mr. Frazier remains legally obligated to follow all Federal laws and regulations applicable
        to federal firearms licensees, including the record keeping requirements prescribed under
        27 C.F.R., Parts 478 and 479, while this stay remains in effect.




    4/21/20
    _____________________                  _____________________________
    Date                                   Michael F. Fronczak
                                           Director of Industry Operations
                                           Washington Field Division
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 9 of 10 PageID #: 777




                       DEPARTMENT OF JUSTICE
         BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES


    In the Matter of Final Notice of Denial of   )
    Renewal Application of Federal Firearms      )
    License Under Chapter 44, Title 18,          )             WASHINGTON
    United States Code, as a Pawnbroker in       )             FIELD DIVISION
    Firearms Other than Destructive Devices      )
                                                 )
    Licensee:                                    )
                                                 )
    Mr. David Frazier II, d/b/a                  )
    Frazier’s Pawn Shop                          )
    922 N. Queen Street                          )
    Martinsburg, West Virginia 25404             )
                                                 )


    On or about October 8, 2019, the Bureau of Alcohol, Tobacco, Firearms and Explosives
    (ATF) issued a Final Notice of Denial of Application, Revocation, Suspension and/or
    Fine of Firearms License, ATF Form 5300.13, to Mr. David Frazier II, d/b/a Frazier’s
    Pawn Shop. The Notice advised Mr. Frazier that his Federal license as a pawnbroker in
    firearms, license number 4-55-003-02-8H-01768, would be revoked 60 days after receipt
    of the Final Notice. Mr. Frazier received the Final Notice on October 10, 2019.

    On or about October 24, 2019, Mr. Frazier requested a stay of the effective date of the
    denial of renewal application pending a de novo judicial review in the United States
    District Court for the Northern District of West Virginia. That stay was granted and was
    in effect through and including January 22, 2020.

    On or about January 21, 2020, Mr. Frazier, through counsel, requested an extension on
    the previously granted stay. That extension request was granted and was in effect
    through and including February 21, 2020.

    On or about February 19, 2020, Mr. Frazier, through counsel, requested another
    extension on the previously granted stay. That extension request was granted and was in
    effect through and including March 22, 2020.

    On or about March 19, 2020, Mr. Frazier, through counsel requested another extension
    on the previously granted stay. That extension was granted and was in effect through and
    including April 21, 2020.

    On or about April 21, 2020, Mr. Frazier, through counsel, requested another extension on
    the previously granted stay. That extension was granted and was in effect through and
    including May 21, 2020.
Case 3:19-cv-00208-GMG Document 10-24 Filed 06/04/20 Page 10 of 10 PageID #: 778

                                                   2


    On or about May 19, 2020, Mr. Frazier, through counsel, requested another extension on
    the previously granted stay. That extension is hereby GRANTED, subject to the
    following conditions and limitations –

         This stay shall be in effect only through and including June 21, 2020;

         Mr. Frazier remains legally obligated to follow all Federal laws and regulations applicable
         to federal firearms licensees, including the record keeping requirements prescribed under
         27 C.F.R., Parts 478 and 479, while this stay remains in effect.




    5/19/20
    _____________________                   _____________________________
    Date                                    Michael F. Fronczak
                                            Director of Industry Operations
                                            Washington Field Division
